13‐2646‐cv                                                                                    
Holt v. Crossmark 
                                     
                           UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                       SUMMARY ORDER 
                                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 25th day of September, two thousand fourteen. 
                     
PRESENT:  PIERRE N. LEVAL, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                                   Circuit Judges.                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
BILLIE L. HOLT, 
                                         Plaintiff‐Appellant, 
                                                                                             
                               v.                                                           13‐2646‐cv 
                                                                                             
SAMS CLUB, CROSSMARK,                                                                  
                                         Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      Billie L. Holt, pro se, Rochester, NY.  
 
 
 
                                                                                                


FOR DEFENDANT‐APPELLEE                Ginger Donna Schröder (Nicole M. Middleton, 
SAMʹS EAST, INC.:                     on the brief), Schröder, Joseph & Associates, 
                                      LLP, Buffalo, NY. 
 
FOR DEFENDANT‐APPELLEE                Aaron Warshaw, Ogletree, Deakins, Nash, 
CROSSMARK, INC.:                      Smoak & Stewart, P.C., New York, NY. 
 
           Appeal from a judgment of the United States District Court for the 

Western District of New York (Telesca, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.    

              Plaintiff‐appellant Billie Holt, proceeding pro se, appeals from the district 

courtʹs judgment entered June 28, 2013 dismissing her complaint against defendants‐

appellees CROSSMARK, Inc. (ʺCrossmarkʺ) and Samʹs East, Inc. (ʺSamʹs Clubʺ) alleging 

claims under the Americans with Disabilities Act (ʺADAʺ) and the New York Human 

Rights Law for failure to promote, retaliation, and termination of employment because 

of a disability.  By decision and order entered June 27, 2013, the district court granted 

defendantsʹ motions to dismiss, holding that Holt had failed to exhaust her 

administrative remedies with respect to her failure to promote and retaliation claims, 

and that she had failed to state a claim of disability discrimination under the ADA or 

state law.  We assume the partiesʹ familiarity with the facts, procedural history, and 

issues for review. 

              We review the district courtʹs dismissal de novo.  See Chambers v. Time 

Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).  To survive a motion to dismiss under Rule 

                                            ‐ 2 ‐ 
                                                                                               


12(b)(6), the complaint must plead ʺenough facts to state a claim to relief that is 

plausible on its face.ʺ  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).  We are 

ʺfree to affirm an appealed decision on any ground which finds support in the record, 

regardless of the ground upon which the trial court relied.ʺ  McCall v. Pataki, 232 F.3d 

321, 323 (2d Cir. 2000) (internal quotation marks omitted).  We affirm the dismissal of all 

three of Holtʹs claims on the ground that her complaint failed to state a claim upon 

which relief can be granted. 

              In the district court, Holt submitted a form complaint and selected 

ʺTermination of my employment,ʺ ʺFailure to promote me,ʺ and ʺRetaliation because I 

complained about discrimination or harassment directed toward meʺ as her causes of 

action.  In their entirety, Holtʹs substantive allegations are as follows: 

              June 8 recruiter offered job based on disability ʺprogram.ʺ 
              June 10 offer accepted began working 
              July promoted to assistant manager 
              November manager became unavailable 
              December manager became unavailable 
              January manager became unavailable 
              February manager became unavailable 
              March manager became unavailable 
              April terminated and told because I was disabled and 
              Alanna Salls did not know. [] 
              During the time I worked for Crossmark inside of Sams 
              Club, Shelly the Sams manager would harass me, as well as 
              the other workers.  Shelly and her cohorts lied about me and 
              said I steal from Sams Club which is not true.  This is on my 
              record.  Wal‐mart refused to hire me as store manager in 
              Greece because of Crossmarks referral about Sams Club. 



                                             ‐ 3 ‐ 
                                                                                                     


Record on Appeal Doc. 1 ¶ 19.  Even ʺconstru[ing] the complaint in the light most 

favorable to the plaintiff,ʺ York v. Assʹn of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d 

Cir. 2002), we conclude that Holt failed to make sufficient factual allegations in support 

of her claims.  Among other things, Holt failed to allege that she was denied a 

promotion, that she participated in a protected activity, or that she was fired because of 

a disability.  She did not identify what her disability was, nor did she allege that she 

suffered from ʺa physical or mental impairment that substantially limit[ed] one or more 

major life activitiesʺ within the meaning of the ADA.  42 U.S.C. § 12102.  Finally, she 

alleged that her manager ʺwould harass me, as well as the other workers.ʺ  Record on 

Appeal Doc. 1 ¶ 19 (emphasis added).  The ADA, of course, does not protect against 

general harassment.  Consequently, Holt failed to state a plausible claim for termination 

of her employment, retaliation, or failure to promote and we affirm the district courtʹs 

dismissal of the complaint. 

                                              * * * 

              We have considered Holtʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                            FOR THE COURT: 
                                            Catherine O’Hagan Wolfe, Clerk 
 




                                              ‐ 4 ‐